Name: 2013/436/EU: Commission Implementing Decision of 13Ã August 2013 amending Decision 2007/777/EC as regards the introduction of a new treatment to inactivate foot-and-mouth disease virus in meat products and the import conditions from the Russian region of Kaliningrad (notified under document C(2013) 4970) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: animal product;  tariff policy;  trade;  agricultural activity;  Europe;  means of agricultural production;  foodstuff
 Date Published: 2013-08-17

 17.8.2013 EN Official Journal of the European Union L 220/46 COMMISSION IMPLEMENTING DECISION of 13 August 2013 amending Decision 2007/777/EC as regards the introduction of a new treatment to inactivate foot-and-mouth disease virus in meat products and the import conditions from the Russian region of Kaliningrad (notified under document C(2013) 4970) (Text with EEA relevance) (2013/436/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular points 1, 4 and 5 of Article 8 thereof, Whereas: (1) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (2) lays down rules on imports into the Union and transits through and storage in the Union of consignments of meat products and consignments of treated stomachs, bladders and intestines, as defined in Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (3). (2) Part 2 of Annex II to Decision 2007/777/EC sets out the list of third countries or parts thereof from which the introduction into the Union of meat products and treated stomachs, bladders and intestines into the Union is authorised, provided that those commodities comply with the treatment referred to in that Part. Where third countries are regionalised for the purposes of inclusion in that list, their regionalised territories are set out in Part 1 of that Annex. (3) Part 4 of Annex II to Decision 2007/777/EC sets out the treatments referred to in Part 2 of that Annex, assigning a code to each of those treatments. That Part sets out a non-specific treatment A and specific treatments B to F listed in descending order of severity. These are the treatments listed in Annex III to Directive 2002/99/EC which are considered effective in eliminating certain animal health risks linked to meat and milk. (4) Annex III to Directive 2002/99/EC has been recently amended by Commission Implementing Decision 2013/417/EU (4) in order to introduce a treatment effective against foot-and-mouth disease virus in meat recommended in the relevant chapter of the Terrestrial Animal Health Code of the World Organisation for Animal Health (OIE Terrestrial Code) (5). (5) It is therefore opportune to amend Part 4 of Annex II to Decision 2007/777/EC in order to reflect that amendment to Annex III to Directive 2002/99/EC. (6) Russia has asked to authorise import into the Union of meat products and treated stomachs, bladders and intestines from domestic bovine, farmed cloven-hoofed game and domestic ovine and caprine animals from the Russian region of Kaliningrad which have undergone the abovementioned treatment provided for in the OIE Terrestrial Code. That treatment has been now introduced by Implementing Decision 2013/417/EU into Union legislation. (7) The Russian region of Kaliningrad is currently listed in Part 2 of Annex II to Decision 2007/777/EC as authorised for the introduction into the Union of meat products and treated stomachs, bladders and intestines from domestic bovine animals, farmed cloven-hoofed game, domestic ovine or caprine animals and domestic porcine animals and wild cloven-hoofed game which have undergone the specific treatment C. (8) Taking into account the animal health situation in the Russian region of Kaliningrad, it is appropriate to authorise imports from that region into the Union of meat products and treated stomachs, bladders and intestines from domestic bovine, farmed cloven-hoofed game and domestic ovine and caprine animals which have undergone the specific treatment introduced in Annex III to Directive 2002/99/EC. (9) It is therefore appropriate to authorise such imports into the Union from the Russian region of Kaliningrad and therefore amend accordingly the entries for that region in Part 2 of Annex II to Decision 2007/777/EC. (10) Decision 2007/777/EC should therefore be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2007/777/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 August 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 312, 30.11.2007, p. 49. (3) OJ L 139, 30.4.2004, p. 55. (4) OJ L 206, 2.8.2013, p. 13. (5) http://www.oie.int/index.php?id=169&L=0&htmfile=chapitre_1.8.5.htm ANNEX Annex II to Decision 2007/777/EC is amended as follows: (1) in Part 2, the entry for Russia is replaced by the following: RU Russia RU XXX XXX XXX XXX A XXX A C C XXX A XXX A Russia (3) RU-1 C C C B XXX XXX XXX XXX XXX XXX XXX XXX XXX Russia RU-2 C or D1 C or D1 C B XXX XXX XXX XXX XXX XXX XXX XXX XXX (2) in Part 4, after the entry for meat treatment D, the following entry for meat treatment D1 is inserted: D1 = Thorough cooking of meat, previously deboned and defatted, subjected to heating so that an internal temperature of 70 °C or greater is maintained for a minimum of 30 minutes..